On motion of plaintiff, pursuant to Rule 801 of the Workers' Compensation Rules of the Industrial Commission and in the discretion of the undersigned, it is hereby;
ORDERED that plaintiff shall have sixty (60) days from the date of this Order in which to obtain at defendant's expense independent medical examinations by a rheumatologist and psychiatrist with written reports to be submitted to the undersigned. This matter shall be held in abeyance pending completion of the independent medical examinations and receipt of reports of same.
No costs are assessed at this time.
                                  S/ ___________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/ __________________ THOMAS J. BOLCH COMMISSIONER
S/ __________________ DIANNE C. SELLERS COMMISSIONER